Title: To James Madison from James Monroe, 11 November 1824
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington Novr 11. 1824
        
        Col: Sullivan having intimated to me his intention to visit our University, and other parts of Virga., with his Lady, and to call on you and Mrs. Madison, I have taken the liberty to give them this introduction to your acquaintance. He is the son of the late govr. Sullivan of Massachusetts, & was the Secretary of Mr. Bowdoin in his mission to Spain, in 1805., in which character, I then became acquainted with him, in London. I have found in the acquaintance which has been preserv’d since, that he is entitled to great respect, for his talents and amiable qualities. He is a member of the Senate of his State, and is now its agent, for the settlement of its claims against the UStates. His Lady who was the niece of Mr Bowdoin, and is the niece of mrs Dearborn, has the best qualities, and will I doubt not, prove an agreeable acquaintance, to Mrs. Madison. With great respect & sincere regard I am dear Sir yours
        
          James Monroe
        
      